IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard Wilson,                        :
                   Appellant           :
                                       :
             v.                        : No. 123 C.D. 2015
                                       : Submitted: September 4, 2015
Pennsylvania Department of             :
Corrections Bureau of Operations       :
and Maintenance Construction and       :
Capital Programs Chief, Dept. of Corr, :
Architectural Supervisor, Dept. of     :
Corr, Facility Maintenance Manager,    :
John Doe Manufactures and Installers :
of Corrections Cell Security Doors,    :
John Doe (2) Corrections Officer At    :
SCI, Greene, John Doe (3) SCI, Greene, :
Dept. Of Corr, Personnel Training,     :
Coordinator                            :



BEFORE:     HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                 FILED: September 29, 2015

            Richard Wilson (Plaintiff), pro se, appeals the December 11, 2014
order of the Greene County Court of Common Pleas (Trial Court) granting the
Motion for Summary Judgment filed by the Department of Corrections on behalf
of the above-captioned Commonwealth appellees (collectively DOC) and denying
Plaintiff’s request for production of documents and things. We affirm.
                Before this Court, Plaintiff raises two issues for review.1                   First,
Plaintiff contends that he has properly pled a claim for negligence under the real
estate exception to sovereign immunity. Second, Plaintiff argues that the Trial
Court abused its discretion and denied him due process of law by failing to grant
his discovery request.
                The Sovereign Immunity Act2 (Act), as a general rule, grants the
Commonwealth immunity from negligence claims.3 42 Pa. C.S. § 8521(a). The
Act provides specific exceptions to this general rule where immunity is waived by
the Commonwealth “for damages arising out of a negligent act where the damages
would be recoverable under the common law or a statute creating a cause of action
if the injury were caused by a person not having available the defense of sovereign
immunity.” 42 Pa. C.S. § 8522(a). One of the exceptions delineated in the Act is
commonly referred to as the real estate exception, which provides that a
Commonwealth agency is liable when a plaintiff’s injuries are caused by a

1
  In reviewing a motion for summary judgment, our scope of review is plenary and our standard
of review requires that we affirm the trial court’s order only where the record, when viewed in
the light most favorable to the non-moving party, clearly shows that there are no genuine issues
of material fact and that the moving party is entitled to judgment as a matter of law. P.J.S. v.
Pennsylvania State Ethics Commission, 894 A.2d 174, 176 (Pa. 1999); Weckel v. Carbondale
Housing Authority, 20 A.3d 1245, 1248 n.4 (Pa. Cmwlth. 2011); Kuniskas v. Commonwealth,
977 A.2d 602, 604 n.3 (Pa. Cmwlth. 2009).

2
  42 Pa. C.S. §§ 8521-8528. Although colloquially referred to as the “Sovereign Immunity Act,”
the provisions are found in the Judicial Code.

3
    The Act provides:

         (a) General rule.—Except as otherwise provided in this subchapter, no provision
         of this title shall constitute a waiver of sovereign immunity for the purpose of 1
         Pa.C.S. § 2310 (relating to sovereign immunity reaffirmed; specific waiver) or
         otherwise.

42 Pa.C.S. § 8521(a).
                                                 2
dangerous condition or defect of Commonwealth agency real estate.4 Raker v.
Pennsylvania Department of Corrections, 844 A.2d 659, 662 (Pa. Cmwlth. 2004)
(“For an injury to be caused by a ‘dangerous condition of the real estate’ and fall
within the real estate exception, the actual defect or flaw in the real estate itself
must cause the injury, not some substance on the real property such as ice, snow,
grease, or debris, unless such substances are there because of a design or
construction defect”).
                 For a claim to proceed under the real estate exception to sovereign
immunity, a plaintiff must allege that an artificial condition or defect of the land
itself caused the injury; it is not sufficient to allege that the real property facilitated
an injury caused by the acts of Commonwealth employees or third persons. Jones
v. Southeastern Pennsylvania Transportation Authority, 772 A.2d 435, 443-444
(Pa. 2001) (having neither derived nor originated from train platform, salt on the
ground was not a dangerous condition of real estate that caused plaintiff’s injuries);
Warnecki v. Southeastern Pennsylvania Transportation Authority, 689 A.2d 1023,
1025 (Pa. Cmwlth. 1997) (poor safety maintenance in subway station facilitated
injury but injuries were caused by the criminal acts of third persons); Gallagher v.
Commonwealth, Bureau of Corrections, 545 A.2d 981, 984 (Pa. Cmwlth. 1980)


4
    Specifically, the exception provides:

          (4) Commonwealth real estate, highways and sidewalks.—A dangerous condition
          of Commonwealth agency real estate and sidewalks, including Commonwealth-
          owned real property, leaseholds in the possession of a Commonwealth agency and
          Commonwealth real property leased by a Commonwealth agency to private
          persons, and highways under the jurisdiction of a Commonwealth agency, except
          conditions described in paragraph (5) [which refers to potholes and other
          dangerous conditions].

42 Pa. C.S. § 8522(b)(4).
                                                3
(severing of inmate’s finger was not caused by a defect in the door, but by a
cellmate closing the door).
             Likewise, the real estate exception does not apply to claims alleging
that a plaintiff’s injuries could have been avoided or minimized had the
Commonwealth taken certain actions, as opposed to claims based on injury from a
defect or dangerous condition of the real property.           Dean v. Department of
Transportation, 751 A.2d 1130, 1135 (Pa. 2000) (failure to install a guardrail is not
a dangerous condition); Snyder v. Harmon, 562 A.2d 307, 313 (Pa. 1989) (an unlit
right-of-way along the shoulder of a road, which concealed a nearby strip-mine, is
not an artificial condition or a defect of the land itself); Weckel v. Carbondale
Housing Authority, 20 A.3d 1245, 1248, 1250 (Pa. Cmwlth. 2011) (allegation that
death may have been prevented by the door to the roof being equipped with a lock
is irrelevant); compare Thornton v. Philadelphia Housing Authority, 4 A.3d 1143,
1149-1153 (Pa. Cmwlth. 2010) (holding that a claim fell within the real estate
exception to sovereign immunity where the plaintiff alleged that a defective
fire/smoke detection system was a dangerous condition that caused fatal injuries).
             In the instant matter, Plaintiff alleges that:


      8. On October 18, 2013 [Plaintiff] was being escorted to an
      administrative hearing at the Greene County, Corrections facility
      accompanied by John Doe’s [sic] (2) and (3) corrections officers.

      9. The escort required [Plaintiff] to stick both his arms through slot
      built into the cell security door to be handcuffed.

      10. While John Doe (2) corrections officer attached handcuffs to
      [Plaintiff] and attached a teether [sic] line, John Does (2) and (3) were
      engaged in joking with each other in conversation.



                                           4
       11. While [Plaintiff’s] arms were protruding from the security door
       slot John Doe (2) shouted to John Doe (3) “Go!”

       12. John Doe (3) proceeded to snatch the door open while the arms of
       [Plaintiff] were still protruding through the door slot.

       13. The cell security door opened to its full extension slamming
       [Plaintiff’s] arms against the built-in door slot and against the
       doorway frame.

(Complaint, ¶¶8-13.) Plaintiff’s allegations defeat his negligence claim. By his
own words, Plaintiff was injured as a result of the unnamed Corrections Officers’
inattention rather than from a defect in the door itself. Plaintiff argues that a
doorstop of unknown design would have prevented his injury but this argument
rests on conjecture and is irrelevant to whether a defect of the property was the
cause of Plaintiff’s injuries. Therefore, the Trial Court did not err in granting
DOC’s motion for summary judgment because Plaintiff failed to state a claim as a
matter of law.
               We also conclude that the Trial Court did not err in denying Plaintiff’s
discovery motion.        The production of documents and things would not have
changed the outcome in this matter. Plaintiff failed to state a claim for which he is
entitled to relief under the law; had Plaintiff been able to produce sufficient
evidence to prove every factual averment in his complaint, Plaintiff’s complaint
would still necessitate dismissal.5

5
  Plaintiff argues in his brief that the Trial Court failed to address his products liability claim
against a John Doe Manufacturer. This claim was not before the Trial Court; whether or not
Plaintiff is able to state a claim against an unknown manufacturer has no bearing on the issue of
whether Plaintiff’s claims against DOC are barred by sovereign immunity. Plaintiff also argues
that by denying his discovery request, the Trial Court has hampered his ability to successfully
advance his claim against the John Doe Manufacturer. However, a discovery motion to a party
against whom you have no claim is not the proper vehicle by which to investigate a party against
whom you believe you do have a claim. As DOC is a Commonwealth agency, Plaintiff is free to
                                                5
              Accordingly, we affirm.



                                         __________ ___________________________
                                         JAMES GARDNER COLINS, Senior Judge




request the information he seeks under the Right to Know Law, Act of February 14, 2008, P.L. 6,
65 P.S. §§ 67.101–67.3104.
                                              6
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard Wilson,                        :
                   Appellant           :
                                       :
              v.                       : No. 123 C.D. 2015
                                       :
Pennsylvania Department of             :
Corrections Bureau of Operations       :
and Maintenance Construction and       :
Capital Programs Chief, Dept. of Corr, :
Architectural Supervisor, Dept. of     :
Corr, Facility Maintenance Manager,    :
John Doe Manufactures and Installers :
of Corrections Cell Security Doors,    :
John Doe (2) Corrections Officer At    :
SCI, Greene, John Doe (3) SCI, Greene, :
Dept. Of Corr, Personnel Training,     :
Coordinator                            :



                                  ORDER

            AND NOW, this 29th day of September, 2015, the order of the Greene
County Court of Common Pleas granting the motion for summary judgment filed
by the Appellees in the above captioned-matter is AFFIRMED.


                                  __________ ___________________________
                                  JAMES GARDNER COLINS, Senior Judge